May 22, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                      IN RE BELINDA MORALES, Relator

NO. 14-14-00265-CV



                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-64486


      This court heard this cause after granting and issuing a writ of habeas corpus
on April 4, 2014. This court holds that relator, Belinda Morales, has failed to
demonstrate that the combined judgment of contempt and order of commitment
entered March 14, 2014 in the 247th District Court, Harris County, Texas, in Cause
No. 2011-64486, is void. Therefore, this court denies relator’s petition for writ of
habeas corpus.

      We further order the clerk of this court to issue an alias capias for the arrest
of relator, Belinda Morales, and order that she be remanded to the custody of the
Sheriff of Harris County, Texas, to be confined as ordered by the 247th District
Court, Harris County, Texas, in Cause No. 2011-64486 pursuant to the combined
judgment of contempt and order of commitment dated March 14, 2014 by Judge
Bonnie Crane Hellums.




                                     2